


Exhibit 10.30

 

STOCK REDEMPTION AGREEMENT

dated as of November 10, 2005

 

among

 

SHENANDOAH TELEPHONE COMPANY

and

THE RURAL TELEPHONE BANK

 

 

 


--------------------------------------------------------------------------------

 

 



STOCK REDEMPTION AGREEMENT (this “Agreement,”) dated as of November 10, 2005, is
between the RURAL TELEPHONE BANK (the “Bank”) a corporation existing under the
laws of the United States of America, acting through the Chairman of the Bank
and SHENANDOAH TELEPHONE COMPANY (the “Holder,”) a corporation existing under
the laws of the State of Virginia.

 

WHEREAS, the Board of Directors of the Bank has authorized the liquidation and
dissolution of the Bank and approved a plan of liquidation in a Resolution
adopted at its board meeting held on August 4, 2005;

WHEREAS, the Bank and the United States of America (“Government,”) acting
through the Rural Utilities Service (“RUS,”) have entered into a Loan Transfer
Agreement, dated as of August 4, 2005, pursuant to which the Bank has conveyed
to RUS the Bank’s liquidating account loan portfolio as part of the
consideration for RUS’ agreement to return all of its Class A Stock to the Bank
for redemption and cancellation;

WHEREAS, upon transfer to the Government, no further advances will be made on
the Liquidating Account Loans, as hereinafter defined;

WHEREAS, pursuant to Section 4l1 of the Act (defined herein), the Bank will pay
all of its liabilities and will redeem and cancel all of its outstanding Class A
Stock;

WHEREAS, the Bank has converted the paper stock certificates of its outstanding
shares of Class B Stock and Class C Stock to electronic “book-entry”
certificates and has canceled its printed stock certificates;

WHEREAS, pursuant to the Board of Directors’ plan of liquidation, the Bank is
required to redeem all of its outstanding Class B Stock and Class C Stock;

WHEREAS, pursuant to Sections 2.2 and 2.4 of the Bylaws of the Bank, as amended,
the Holder is the owner of certain shares of Class B Stock and/or Class C Stock
of the Bank; and

WHEREAS, the Holder has heretofore adopted, executed, and returned the
Redemption Resolution (defined herein), authorizing the undersigned to execute
and deliver this Agreement to the Bank on behalf of the Holder;

THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree and bind themselves as follows:

 

ARTICLE I

 

DEFINITIONS

“Act” means Title IV of the Rural Electrification Act of 1936, 7 U.S.C. § 941 et
seq, as amended.

“Agreement” means this Stock Redemption Agreement between the Bank and the
Holder.

 

 

2


--------------------------------------------------------------------------------

 

 

“Class A Stock” means all of the shares of Class A Stock of the Bank issued and
outstanding pursuant to Section 406(c) of the Act.

“Class B Stock” means all of the shares of Class B Stock of the Bank issued and
outstanding pursuant to Section 406(d) of the Act.

“Class C Stock” means all of the shares of Class C Stock of the Bank issued and
outstanding pursuant to Section 406(e) of the Act.

“Financing Account Loan(s)” mean all loans of the Holder owed to or held by the
Bank on or after October 1, 1991.

“Liquidating Account” means the Rural Telephone Bank Liquidating Account, as
identified by Treasury account code 12-4231-0-3-452.

“Liquidating Account Loan(s)” mean all loans of the Holder owed to or held by
the Bank before October 1, 1991” as listed on Schedule I.

“Loan Transfer Agreement” means the Loan Transfer Agreement, dated as of August
4, 2005, between the United States of America, acting through the Administrator
of RUS, successor to the Rural Electrification Administration, and the Bank.

“Redemption Resolution” means that certain resolution passed by the board of
directors or other governing body of the Holder which authorizes the execution
and delivery of this Agreement by the undersigned on behalf of the Holder.

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE HOLDER

 

Section 2.1 Representations and Warranties. The Holder does here by represent
and warrant as follows:

 

 

(a)

The Holder is the lawful owner of Class B Stock and/or Class C Stock of the
Banking the amounts listed on Schedule II hereto.

 

 

(b)

All of the information on Schedule II hereto is true and correct.

 

 

(c)

The undersigned signatory for the Holder is duly authorized by the Holder to
execute and deliver this Agreement on behalf of the Holder and to bind the
Holder hereunder.

 

 

(d)

The Redemption Resolution has been duly adopted by the board of directors or
other governing body of the Holder and is currently in full force and effect and
has not been repealed, modified, or amended by the Holder.

 

 

3


--------------------------------------------------------------------------------

 

 

ARTICLE III



REDEMPTION OF CLASS B STOCK AND CLASS C STOCK

 

Section 3.1 Delivery of Shares. The Holder hereby delivers all of its Class B
Stock and/or Class C Stock of the Bank, in the amount(s) specified on Schedule
II hereto, for redemption and cancellation.

 

Section 3.2 Redemption of Class B Stock. From funds in the Liquidating Account,
the Bank shall redeem at par all of the Holder’s Class B Stock, in the amount
specified in Schedule II hereto, pursuant to the terms of Section 411 of the Act
and Section 2.2 of the Bylaws and shall cancel such Class B Stock.

 

Section 3.3 Redemption of Class C Stock. Pursuant to Section 411 of the Act and
Section 2.2 of the Bylaws, after payment of all of the Bank’s liabilities,
redemption of all outstanding Class A Stock, redemption of outstanding Class B
Stock and monetary set aside for any unredeemed Class B Stock, all of the
Holder’s Class C Stock shall be redeemed from the remaining funds in the
Liquidating Account as follows:

 

 

(a)

If the funds remaining in the Liquidating Account are sufficient to redeem all
outstanding Class C Stock at par, the Class C Stock shall be redeemed at par, as
specified in Schedule II hereto; or

 

 

(b)

If the funds remaining in the Liquidating Account are insufficient to redeem all
outstanding Class C Stock at par, the Class C Stock shall be redeemed, as
determined by the following formula:

 

(Cash Remainder in Liquidating Account x Holder’s number of Class C Stock)

Total outstanding number of Class C Stock

 

The Bank shall thereafter cancel such Class C Stock.

 

Section 3.4 Payment. All amounts to be paid to the Holder of Class B Stock and
Class C Stock shall be paid as follows:

 

(a)

Via wire transfer to the banking institution and account specified by the Holder
on Schedule II hereto;

 

 

(b)

No payments shall be made here under until one hundred and twenty (120) days
from the date hereof; the Bank shall use reasonable best efforts to make
payments on properly documented and undisputed claims received by such date
within sixty (60) days there after; and

 

 

(c)

Notwithstanding Paragraph 3.4(b), the Holder shall have no claim, with respect
to the redemption of Class B or C Stock, to any amount other than that provided
in Sections 3.2 and 3.3 hereof, and shall not be entitled to any interest or
claims for payment delays.

 

Section 3.5 Release of Claims. By executing this Agreement, the Holder hereby
acknowledges and agrees that the redemption and cancellation by the Bank of the
Class B Stock and Class C Stock held by the Holder as contemplated by this
Agreement constitutes the full and

 

4


--------------------------------------------------------------------------------

 

complete satisfaction by the Bank of all of its obligations with respect to the
redemption, payment and cancellation of the Class B Stock and Class C Stock
owned by the Holder.

 

ARTICLE IV

NO FURTHER ADVANCES

 

Section 4.1 Liquidating Account. The Holder acknowledges and agrees that the
Government, upon acquisition of the Bank’s loan portfolio, shall make no further
advances on the Liquidating Account Loan(s) and the unadvanced Liquidating
Account Loan funds are hereby rescinded.

Section 4.2 Unadvanced Financing Account Loan Funds for Stock Purchases. The
Holder acknowledges and agrees that the Government, upon liquidation or
dissolution of the Bank, shall make no further advances on the portion of the
Financing Account Loan(s) for purchases of Class B Stock and that such funds may
be rescinded at the discretion of the Government.

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Entire Agreement. This Agreement, together with the attached
documents, which are incorporated herein, embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.

Section 5.2 Headings. The headings and subheadings contained in this Agreement,
except the terms identified for definition in Article I and elsewhere in this
Agreement, are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

Section 5.3 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

Section 5.4 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA.

Section 5.5 Successors. All terms and conditions of this Agreement shall be
binding on the successors and assigns of the Bank and the Holder. Except as
otherwise specifically provided in this Agreement, nothing expressed or referred
to in this Agreement is intended or shall be construed to give any person other
than the Bank or the Holder, and legal or equitable right, remedy or claim under
or with respect to this Agreement or any provisions contained herein, it being
the intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Bank and the
Holder.

 

 

5


--------------------------------------------------------------------------------

 

 



Section 5.6. Modification; Assignment. No amendment or other modification, or
assignment of any part of this Agreement shall be effective except pursuant to a
written agreement subscribed by the duly authorized representatives of the
parties hereto.

 

Section 5.7 Remedies. The Bank may pursue all rights and remedies available to
the Bank in connection with this Agreement, including, but not limited to, a
suit for specific performance, injunctive relief or damages in connection with
any fraud, misrepresentation, misstatement made by the Holder in this Agreement
(including Schedule II hereto).

 

Section 5.8 Notice. All notices and other communications hereunder to be made to
the parties shall be in writing and shall be addressed as specified below as
appropriate. The address, telephone number, or facsimile number for either party
may be changed at any time and from time to time upon written notice given by
such changing party to the other party. A properly addressed notice or other
communication shall be deemed to have been delivered at the time it is sent by
facsimile (fax) transmission, provided that the original of such faxed notice or
other communication shall have been received within five (5) business days.

 

The Bank

United States Department of Agriculture

1400 Independence Avenue, S.W.

Washington, D.C. 20250-I 500
Attention: Governor
Fax : (202) 720-0810

 

The Holder

As listed on Schedule II

Section 5.9 Severability. If any provision of this Agreement is declared invalid
or unenforceable, then, to the extent possible, all of the remaining provisions
of this Agreement shall remain in full force and effect and shall be binding
upon the parties hereto.

 

 

6


--------------------------------------------------------------------------------

 

 



IN WITNESSES WHEREOF, the parties here to have caused this Agreement to be duly
executed as of the day and year first above written.

 

SHENANDOAH TELEPHONE COMPANY

 

By: [ILLEGIBLE]                                                 

Name:

Title:

 

RURAL TELEPHONE BANK

 

By: [ILLEGIBLE]                                                 

 

as Chairman of the Rural Telephone Bank

 

 

7


--------------------------------------------------------------------------------

 

 



SCHEDULE I

 

LIQUIDATING ACCOUNT LOANS

OF THE HOLDER

 

Loan Designation

Balance of Unadvanced Funds as of October 1, 2005

None

 

 

 

 

8

 

 

--------------------------------------------------------------------------------